


110 HR 6794 IH: Emergency Election Audit Act of

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6794
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To direct the Election Assistance Commission to reimburse
		  jurisdictions for the costs incurred in conducting manual audits of the results
		  of the general elections for Federal office to be held in November
		  2008.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Election Audit Act of
			 2008.
		2.Payments for
			 Conducting Manual Audits of Results of 2008 General Elections
			(a)Payments
				(1)Eligibility for
			 paymentsIf a State conducts manual audits of the results of any
			 of the regularly scheduled general elections for Federal office in November
			 2008 (and, at the option of the State, conducts audits of elections for State
			 and local office held at the same time as such election) in accordance with the
			 requirements of this section, the Election Assistance Commission (hereafter in
			 this Act referred to as the Commission) shall make a payment to
			 the State in an amount equal to the documented reasonable costs incurred by the
			 State in conducting the audits.
				(2)Certification of
			 Compliance and Costs
					(A)Certification
			 requiredIn order to receive
			 a payment under this section, a State shall submit to the Commission, in such
			 form as the Commission may require, a statement containing—
						(i)a certification that the State conducted
			 the audits in accordance with all of the requirements of this section;
						(ii)a statement of the reasonable costs
			 incurred in conducting the audits; and
						(iii)such other
			 information and assurances as the Commission may require.
						(B)Amount of
			 paymentThe amount of a
			 payment made to a State under this section shall be equal to the reasonable
			 costs incurred in conducting the audits.
					(C)Determination of
			 reasonableness of costsThe
			 determinations under this paragraph of whether costs incurred by a State are
			 reasonable shall be made by the Commission.
					(3)Timing of
			 paymentsThe Commission shall
			 make the payment required under this section to a State not later than 30 days
			 after receiving the statement submitted by the State under paragraph
			 (2).
				(4)Mandatory
			 immediate reimbursement of counties and other jurisdictionsIf a
			 county or other jurisdiction responsible for the administration of an election
			 in a State incurs costs as the result of the State conducting an audit of the
			 election in accordance with this section, the State shall reimburse the county
			 or jurisdiction for such costs immediately upon receiving the payment from the
			 Commission under paragraph (3).
				(5)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Commission such sums as may be necessary for payments under this section. Any
			 amounts appropriated pursuant to the authorization under this subsection shall
			 remain available until expended.
				(b)Audit
			 RequirementsIn order to receive a payment under this section for
			 conducting an audit, the State shall meet the following minimum
			 requirements:
				(1)Not later than 30
			 days before the date of the regularly scheduled general election for Federal
			 office in November 2008, the State shall establish and publish guidelines,
			 standards, and procedures to be used in conducting audits in accordance with
			 this section.
				(2)The State shall select an appropriate
			 entity to oversee the administration of the audit, in accordance with such
			 criteria as the State considers appropriate consistent with the requirements of
			 this section, except that the entity must meet a general standard of
			 independence as defined by the State.
				(3)The State shall
			 determine whether the units in which the audit will be conducted will be
			 precincts or some alternative auditing unit, and shall apply that determination
			 in a uniform manner for all audits conducted in accordance with this
			 section.
				(4)The State shall
			 select the precincts or alternative auditing units in which audits are
			 conducted in accordance with this section in a random manner following the
			 election after the final unofficial vote count (as defined by the State) has
			 been announced, such that each precinct or alternative auditing unit in which
			 the election was held has an equal chance of being selected, subject to
			 paragraph (9), except that the State shall ensure that at least one precinct or
			 alternative auditing unit is selected in each county in which the election is
			 held.
				(5)The audit shall be
			 conducted in not less than 2 percent of the precincts or alternative auditing
			 units in the State (in the case of a general election for the office of
			 Senator) or the Congressional district involved (in the case of an election for
			 the office of Representative in, or Delegate or Resident Commissioner to, the
			 Congress).
				(6)The State shall
			 determine the stage of the tabulation process at which the audit will be
			 conducted, and shall apply that determination in a uniform manner for all
			 audits conducted in accordance with this section, except that the audit shall
			 commence within 48 hours after the State or jurisdiction involved announces the
			 final unofficial vote count (as defined by the State) in each precinct in which
			 votes are cast in the election which is the subject of the audit.
				(7)With respect to each precinct or
			 alternative audit unit audited, the State shall ensure that a voter verified
			 paper ballot or paper ballot printout verifiable by the voter at the time the
			 vote is cast is available for every vote cast in the precinct or alternative
			 audit unit, and that the tally produced by counting all of those paper ballots
			 or paper ballot printouts by hand is compared with the corresponding final
			 unofficial vote count (as defined by the State) announced with respect to that
			 precinct or audit unit in the election.
				(8)Within each precinct or alternative audit
			 unit, the audit shall include all ballots cast by all individuals who voted in
			 or who are under the jurisdiction of the precinct or alternative audit unit
			 with respect to the election, including absentee ballots (subject to paragraph
			 (9)), early ballots, emergency ballots, and provisional ballots, without regard
			 to the time, place, or manner in which the ballots were cast.
				(9)If a State establishes a separate precinct
			 for purposes of counting the absentee ballots cast in the election and treats
			 all absentee ballots as having been cast in that precinct, and if the state
			 does not make absentee ballots sortable by precinct and include those ballots
			 in the hand count, the State may divide absentee ballots into audit units
			 approximately equal in size to the average precinct in the State in terms of
			 the number of ballots cast, and shall randomly select and include at least 2
			 percent of those audit units in the audit. Any audit carried out with respect
			 to such an audit unit shall meet the completeness requirement and the other
			 standards set forth under paragraph (7) and applicable to audits carried out
			 with respect to other precincts and alternative audit units, including the
			 requirement that all paper ballots be counted by hand.
				(10)The audit shall
			 be conducted in a public and transparent manner, such that members of the
			 public are able to observe the entire process.
				(c)Collection and
			 Submission of Audit Results; Publication
				(1)State submission
			 of reportIn order to receive a payment under this section, a
			 State shall submit to the Commission a report, in such form as the Commission
			 may require, on the results of each audit conducted under this section.
				(2)Commission
			 actionThe Commission may request additional information from a
			 State based on the report submitted under paragraph (1).
				(3)PublicationThe
			 Commission shall publish each report submitted under paragraph (1) upon
			 receipt.
				(d)Delay in
			 Certification of Results by StateNo State may certify the
			 results of any election which is subject to an audit under this section prior
			 to completing the audit, resolving discrepancies discovered in the audit, and
			 submitting the report required under subsection (c).
			(e)State
			 DefinedIn this Act, the term State includes the
			 District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa,
			 and the United States Virgin Islands.
			
